November 26, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                            KEVIN ELLIS, Appellant

NO. 14-12-00635-CV                      v.

           RELIANT ENERGY RETAIL SERVICES, LLC, Appellee
                 ________________________________

       This cause, an appeal from the final judgment in favor of appellee, Reliant
Energy Retail Services, LLC, signed, July 9, 2012, was heard on the transcript of
the record. We have inspected the record and find the trial court erred in granting
traditional summary judgment in favor of Reliant on its claims. We therefore order
that the portions of the judgment granting judgment as to appellee Reliant’s claims
are REVERSED and ordered severed and REMANDED for proceedings in
accordance with this court’s opinion.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

      We order appellee, Reliant Energy Retail Services, LLC, to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.